DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12, 13, 15-20, 24-27, 32-34, 36, 37, 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims language to recite “screen position determined according to the screen position of the computer-generated POI object, wherein the screen position of the corresponding computer-generated POI object and the screen position of the computer-generated information stage are fixed relative to each other” and “at least one POI triggers a change in the screen positions of the corresponding computer-generated POI object and computer-generated 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

Claims 12, 13, 15, 17, 18, 20, 24-27, 29-34, 36-38 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila et al., U.S. Patent Number 9,582,937 B2, in view of Ellenby et al., U.S. Patent Number 6,037,936, further in view of Garcia, PG Publication 2008/0252527 A1.

Regarding claim 12, Anttila discloses a computing system configured to:  determine a position and orientation of a camera capturing a view of a real environment relative to at least one point of interest in the view of the real environment (col 5, lines 5-9, can determine the orientation of the mobile terminal, i.e. the direction in which mobile terminal is aimed, the aimed direction can have a relationship to the positioning; col. 10, lines 42-43, current field of view of an imaging device can be determined, lines 49-60, area or volume currently viewed from the image device such as camera module of mobile terminal; lines 56-61, current field of view can be described by a set of location coordinates that may include latitude, longitude, and altitude coordinates, in some embodiments, location information and orientation information and a zoom level can be used to determine the set of location coordinates in the current field of view; lines 62-67, in some embodiments the content of the image captured by an imaging device can also be used to determine the current field of view, such 
wherein a change in at least one of the camera position and camera orientation of the camera capturing the view of the real environment relative to the at least one POI triggers a change in the corresponding POI object 
(col. 13, lines 36-47, the indication of an object can be displayed within the live image at a location within the live image that is related to where the object location information is located within the current field of view, depending on a distance between the location of the object and location of the imaging device, the size of the display of the indication of an object can change, closer objects may have larger indications of an object and objects that are farther away may have smaller indication of an object).
	However, it is noted that Anttila discloses an indication of a change between the size of the display of the indication or information of the object based on a change in the distance between the location of the object and location of the imaging device, but fails to specifically disclose the change triggers a change in the screen position of the corresponding POI object and information stage.
Ellenby discloses determine a position of at least one point of interest (POI) relative to a view of a real environment (col. 14, lines 24-30, objects in the scene can be known to the computer, position and latitude determinations are used by the computer to determine exactly which object are being addressed, for example a computer vision system on Alcatraz 
However, it is further noted that both Anttila and Ellenby fail to disclose wherein the screen position of the corresponding POI object and the screen position of the information stage are fixed relative to each other.
Garcia discloses display a computer-generated stage related to the at least one POI on the screen at a screen position according to the screen position of the computer-generated POI object (figure 28); wherein the screen position of the computer-generated POI object and the screen position of the computer-generated information stage are fixed relative to each other (paragraph 0453-0454, information position options, for some embodiments information is localized relative to existing objects in the area and may have one of the following attributes, static, relative, programmatic, relative attribute refers to the information location with a fixed reference location from a given object; figure 28, 1410 and 1415; paragraph 0339, the display shows attachments to other social groups, attachments can be displayed as a small graphic attached to the main object icon).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the changed field of view having modified information as disclosed by Anttila, to include triggering a change in the screen position for the information displayed as disclosed by Ellenby, to maintain a relationship with an object in a scene having computer generated 

Regarding claim 13, Anttila discloses further configured to: detect input at the computer-generated information stage (col. 13, lines 58-60, the user has aimed the imaging device such that the field of view center axis is within a threshold distance of the object associated with indication of an object 460); and in response to detecting input at the information stage, perform an action related to the at least one POI associated with the computer-generated information stage (col. 13, lines 61-67, the relationship between the location information associated with the indication of an object 460 and the field of view center axis is sufficient to cause an action to be performed, the example action can be to display additional information and allow for selection of various other actions associated with the object).
	Garcia discloses paragraph 0327, in addition to basic information of objects shown by text or icons, user is able to obtain additional information by interacting with an object; as the user selects an object additional pages of information may be shown.


Regarding claim 15, however it is noted that Anttila fails to specifically disclose wherein the screen comprises a semi-transparent screen and wherein the computing system is further configured to blend the POI object and the information stage.
Ellenby discloses wherein the screen comprises a semi-transparent screen and wherein the computing system is further configured to blend the computer-generated POI object and the computer-generated information stage (col. 10, lines 54-59, information with the graphical user interface may include transparent fields; col. 24, lines 52-55, as the camera is panned away the graphical user interface is made more transparent allowing the scene behind it to show through, which Examiner interprets as blended, in that if the information was not blended, a transparent graphical user interface would render the display void of any image or scene).
It would have been obvious to one of ordinary skill in the art to include in the display of information as disclosed by Anttila, a transparent display blended with the information as disclosed by Ellenby, to allow scenes behind the displayed information to show through.

Regarding claim 24, Anttila discloses further configured to display a visually perceivable relation indication indicative of a relation between the 
Ellenby discloses display a visually perceivable relation indication indicative of a relation between the information stage and the POI object (figures 4-15; figure 4, element 42, arrow indicia).
Garcia discloses paragraph 0326, Some embodiments of the invention allow for relationships between objects to be established and may be visualized by showing a line connecting the object and the established relationship.

Regarding claim 25, however it is noted that Anttila fails to wherein the visually perceivable relation indication is a computer-generated line segment connecting the computer-generated information stage and the computer-generated POI object.
	Ellenby discloses (figure 4; also col. 21, lines 24-229, indicia in the form of translation lines which provide visual translation by connection between corresponding points on the periphery of the graphical user interface and points on the indicia polygon which are related to each other).
	Garcia discloses paragraph 0326, Some embodiments of the invention allow for relationships between objects to be established and may be 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the indication of objects displayed based on distance as disclosed by Anttila, to provide computer-generated arrow indicia or line indicia as disclosed by Ellenby, in order to show the connection of the relation between the information and the corresponding object.

Regarding claim 26, Anttila discloses wherein the computer-generated information stage comprises at least one of an icon, a graphical object, text, a figure, a video, an annotation, a name, and a description of the at least one POI or a combination thereof (col. 11, lines 5-10, indication of an object can be any media content item that has been associated with the object, such as a picture, avatar, animation, text or the like; col. 11, lines 33-35, by accessing, for example a phonebook, object location information and other information such as a logo or other media item, associated with object 405 can be utilized; col. 13, lines 25-35, a picture associated with the object can be used as the indication of the second object, a media item or icon depicting a building structure that is associated with the object can be used as the indication of the first object, further information associated an object can be displayed with the indication of an object, such as the name of the object, the location the object).

Regarding claim 27, Anttila discloses wherein the position of the at least one POI is determined according to a location of the at least one POI in the real environment (col. 14, lines 17-21, in the example display the range is set between two distances such that the range include the first object icon).
Ellenby discloses the position of the at least one POI is determined according to a location of the at least one POI in the real environment (col. 14, lines 24-30, objects in the scene can be known to the computer, position and latitude determinations are used by the computer to determine exactly which object are being addressed, for example a computer vision system on Alcatraz Island in San Francisco point West knows the scene includes the Golden Gate Bridge, i.e. determine a position of at least one point of interest, i.e. Golden Gate Bridge, relative to a view of a real environment, i.e. Alcatraz Island pointing west).

Regarding claim 29, Anttila discloses wherein the image corresponding to the view of the real environment comprises depth data (col. 14, lines 13-15, a range may be defined between two distance, such as further than 100 meters, but closer than 200 meters, which Examiner interprets as depth data).




Regarding claim 41, Anttila discloses further configured to: determine a number of computer-generated information stages displayed on the screen exceeds a predetermined threshold (col. 14, lines 17-21, the selected range is set between two distances such that the range includes the first object icon, as such the indication of an object 450 can be displayed within the live image since it is associated with the first object icon 488); and in response to the determination, hide at least one computer-generated information stage from the number of computer-generated information stages displayed on the screen (col. 14, lines 21-27, however the example selected range does not include the second object icon 490, even though the object location 

Regarding claims 17-20, 32-34 and 36-38, they are rejected based upon similar rational as above.

Claims 16 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila in view of Ellenby in view of Garcia as applied to claims 12 and 17 above, and further in view of Wang et al, A Real-Time Optical 3D Tracker for Head-Mounted Display Systems, ACM, 1990, pages 205-215.
Regarding claim 16, it is noted that both Anttila and Ellenby both fail to disclose wherein the screen comprises a head-mounted display.
Garcia discloses figure 57 and 60 and paragraph 0404 a headset display of a user generated icon overlaying an existing display.
Wang discloses head-mounted display systems, page 205, col. 2, in a head-mounted display, computer-generated images are presented on the screens in front of the user’s eyes.
It would have been obvious to one of ordinary skill in the art to include in the augmented reality displays as disclosed by both Anttila and Ellenby, having computer generated images, the head-mounted display system, to 

Regarding claim 40, it is noted that Anttila discloses displaying an indication of an object based on object location information within a field of view, col. 2, lines 2-7, and Ellenby discloses displaying augmented information generated by a computer in a computer vision system having a camera 191, with a field of view, col. 18, lines 31-35, and providing graphical user interface which appears as e-D objects having depth, col. 20, lines 26-27.
However, it is noted that Anttila and Ellenby both fail to disclose wherein the camera comprises a time of flight camera.
Garcia discloses paragraph 0249, standard methods may be used for range computation between objects, RSS received signal strength and/or ToF, time of flight.
Wang discloses page 206, col. 2, background, 3D position tracking devices have used acoustic, magnetic, mechanical and optical methods for reporting 3D position, acoustic ranging system use the time-of flight principle to estimate the range of object in space.
It would have been obvious to one of ordinary skill in the art at the to include in the location information as disclosed by Anttila for display .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila in view of Ellenby, in view of Garcia as applied to claim 17 above, and further in view of Douris et al., U.S. Patent Number 8,711,176 B2.

Regarding claim 19, it is noted that Anttila and Ellenby both disclose augmented reality display with computer generated information, but fail to disclose detecting input at the computer-generated information stage comprises determining that the computer-generated information stage is viewed by a user according to an eye tracking mechanism.
Garcia discloses paragraph 0453-0454, information position options, for some embodiments information is localized relative to existing objects in the area and may have one of the following attributes, static, relative, programmatic, relative attribute refers to the information location with a fixed reference location from a given object; and further discloses paragraph 0125, a track file may include a list of information containing sensor data 
Douris generating overlay information for a reality device; col. 1, lines 53-59 and further discloses user input may be captured via an eye focus tracking mechanism (col. 8, lines 34-36, user input may be captured via an eye focus tracking mechanism).
It would have been obvious to one of ordinary skill in the art to include in the displaying of augmented reality information as disclosed by Anttila and Ellenby with the position location and tracking file of information containing sensor data as disclosed by Garcia, to track object position as well as information change.  It further would have been obvious to include as the tracked data containing sensor data, the augmented reality display as disclosed by Douris having input received via eye tracking mechanism, to receiving user input via a variety of mechanisms via a physical or wireless connection to display overlay information in a captured scene that is pertinent and specific to a user’s view.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues Garcia fails to disclose fixing the position of one “computer-generated” overlay- the POI object- relative to another “computer-generated” overlay- the information stage as recited in the claims.  Examiner responds Garcia discloses in figure 28, elements 1410 and 1415, and further discloses in paragraph 0339, the display shows attachments to other social groups, attachments can be displayed as a small graphic attached to the main object icon; and further discloses, for some embodiments information is localized relative to existing objects in the area and may have one of the following attributes, static, relative, programmatic, relative attribute refers to the information location with a fixed reference location from a given object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616